 

\D°¢\lO\Lh-AWN-‘

NNNNNNNNN¢_~_¢\_~_»-¢_ov-¢o_o-l»-I
®\lo\mJ>WN_O©m\lo\m-PWN'_‘O

 

 

l
Case 3:16-cv-00529-MN|D-CBC document 60 Filed 11/02/18 Page 1 of 4

ADAM PAUL LAXALT
Attomey General

GERRI LYNN HARDCASTLE, Bar No. 13142
Deputy Attomey General

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: 775-684-1 134

Email: ghardcastle@ag.nv.gov

Attorneyfor Defendants
Renee Baker, Curtis Kerner, &

Michael Koehn
UNITED STATES DISTRIC'I` COURT
DISTRICT OF NEVADA

JOSE AGUILAR, ' Case No. 3:16-cv-00529-MMD-CBC

Plaintiff, ' DEFENDANTS’ MOTION FOR

ENLARGEMENT OF TIME TO REPLY TO
V~ PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ MOTION TO STRIKE

MICHAEL B. KOEI-[N, et al., (First Request)

Defendant.

 

Defendants, Renee Baker, Curtis Kerner, and Michael Koehn, by and through counsel, Adam Paul
Laxalt, Attomey General of the State of Nevada, and Gern` Lynn Hardcastle, Deputy Attomey General,
hereby move this Honorable Court for an enlargement of time to reply to Plaintiff’s Opposition to their
Motion to Strike at ECF No. 57. This imotion is based on the following memorandum of points and
authorities and all pleadings and papers on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION

This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 7 at l. Plaintiff,
Jose Aguilar (Plaintift), is an inmate in the custody of the Nevada Department of Corrections (NDOC).
ld. He is currently housed at Ely State Prison (ESP), and the constitutional violations Plaintiff alleges
occurred at ESP as well. Id. at l. He alleges that Defendants, Renee Baker, Curtis Kerner, and Michael
Koehn (collectively, Defendants), were deliberately indifferent to his serious medical needs in violation

of the Eighth Amendment to the United States Constitution. Id. at 7.

 

\C®\lO\U'|-PL¢JNu-I

NNNNNNNNN_o_»-¢»-‘_¢i_i_i_»-¢i-¢
m\lo\§h-§WN~O\C®\]Q\Ul-PWN'_‘O

 

 

Case 3116-cv-00529-MMD-CBC Document 60 Filed 11/02/18 Page 2 of 4

Pursuant to the orders of this Court on Defendants’ motions for enlargement of time (see ECF
Nos. 35, 38, 40), Defendants filed their motion for summary judgment (MSJ) on August 16, 2018 (see
ECF No. 42). On September 14, 2018, this Court ordered, inter alia, that Plaintiff was allowed up to
and including September 28, 2018, to tile an opposition to Defendants’ MSJ and a cross-motion for
summary judgment. ECF No. 52.

Plaintiff failed to file an opposition to Defendants’ MSJ or a cross-motion for summary
judgment by September 28, 2018, Instead, Plaintiff filed his opposition and cross-motion on October 1,
2018, after the deadline to do so had expired without moving this Court for an enlargement of time to
file and without demonstrating excusable neglect. ECF Nos. 53, 54. Accordingly, Defendants moved
this Court to strike Plaintift’s untimely filing. ECF No. 56. Plaintiff filed his opposition to the motion
on October 26, 2018. ECF No. 57. Defendants’ reply is due today, November 2, 2018.

Defendants’ counsel was out of town from October 26, 2018 until this morning at l:00 a.m. on
annual leave. Counsel was unaware, prior to leaving the jurisdiction, that Plaintiff had opposed the
motion; therefore, counsel was unable to complete her clients’ reply before taking annual leave in order
to avoid the necessity of a motion for enlargement of time, Due to their counsel’s absence from the
jurisdiction, Defendants respectfully request that this Honorable Court allow them until Monday,
November 8, 2018, to file their reply.

II. DISCUSSION

A. Fed. R. Civ. P. 6(b)(l) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1426 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.
1992). Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.
“The proper procedure, when additional time for any purpose is needed, is to present to the

Court a timely request for an extension before the time fixed has expired (i.e., a request presented

 

\OO°\]O\Lh-l>b-|N'-*

NNNNNNNNNi-¢i_o_¢»-¢_o-¢_o_»»_¢,_¢
m\lo\§h-PWN'_‘O\Q®\]Q\!J\-BWN*_‘O

 

 

Case 3:16~cv-00529-MMD-CBC Document 60 Filed 11/02/18 Page 3 of 4

before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such

9 “

as an attorney s conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance oriextension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992). !

B. Good cause exists to enlarge the time for Defendants to file their reply to Plaintiff’s
opposition.

i
This motion presents this Court I~ith the question of whether good cause exists for Defendants

to file their reply to Plaintiffs opposit;on. Defendants assert that their counsel’s absence from the
jurisdiction from October 26, 2018 to today at 1:00 a.m. for annual leave constitutes good cause, As
previously stated, counsel was unaware that Plaintiff filed his opposition on October 26, 2018 when she
left to take annual leave, and Defendants’ reply is due this same day that she retumed. Moreover,
Defendants are solely requesting one additional judicial day to file their reply. Such a miniscule delay
should not unfairly prejudice Plaintiff and will not have any meaningful impact on these proceedings
III. CONCLUSION j

Defendants assert that they have shown good cause for an enlargement of time based on their
counsel’s absence from the jurisdiction from October 26, 2018 until this moming. Therefore,
Defendants respectfully request that this onorable Court grant their Motion for Enlargement of Time.

DATED this 2nd day of Novembbr, 2018,

ADAM PAUL LAXALT

Attorney General \/P
By:

  

` , Deputy Att ney General
S 50 URDERED Bureau of Litigation

   

Public Safety Division

 

@,MAGISTRA'!E JUDGE
DATED ~_//T/WM(

Attorneys for Defendant

 

\COQ\)O\L/\J>WN'-‘

NNNNNNNNN»_o-oi-oi_¢i-»»-¢i-¢r-l»-li-I
m\lo\\/\-PUJN'_‘O\OW\]Q\LI\J>L»JN*_‘O

 

 

._ t ..__'_ . _

Case 3:16-cv-00529-MMD-CBC Document 60 Filed 11/02/18 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that 1 am an employee of the Office of the Attomey General, State of Nevada, and that
on this 2nd day of November, 2018, I caused to be deposited for mailing, a true and correct copy of the
foregoing, DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME TO REPLY TO
PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE, on the following:

JOSE AGUILAR, #80140
ELY STATE PRISON
P.O. BOX 1989

ELY, NV 89301

i\ _ ii

j \ ‘L 'i~. 1 t 'K'/, 4 tv \t

' An employee of the'"“

Office of the Attomey General

 

